DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, filed 26 July 2021, is acknowledged.  Claims 1-11 have been amended.  No claims have been cancelled or added.  Claims 1-11 are pending and under consideration.

Specification
Applicant’s amendment has obviated the previous objections to the Substitute Specification filed 21 January 2019.

Claim Objections
Applicant’s amendments have obviated the previous claim objections.
The claims as amended are objected to for the following informality: the claims use different abbreviations with respect to sequence numbers.  For example, claim 1 recites both “SEQ ID NO” and “SEQ ID”.  The Sequence Rules at 37 CFR 1.821(d) indicate “(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  Appropriate correction is required.   

Withdrawn Rejections
Applicant’s amendment has obviated the previous rejections of claims 1-3 and 6-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over US20150284463 to Tamaskovic et al. (“Tamaskovic;” of record) in view of Hu et al., PLoSONE 10(6):e0129125. Doi:10/1371/journal.pone.0129125 (2105) (“Hu;” of record) as evidenced by GenBank Accession No. KP749832.1 (2015) (of record) is withdrawn in view of the failure of Hu to teach the CDRs set forth in the combination of SEQ ID NOS: 122-127 and a revised rejection under 35 U.S.C. 102 over Tamaskovic has not been made in view of the requirement in claim 1 that the polypeptide ligands include a connection via the heavy or light chain of said antibody (i.e., a full length antibody, not an antibody fragment that is a scFv or Fab).  Tamaskovic, the parent CIP application, does not provide adequate written description support for linkage of an ankyrin repeat to a full length IgG.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


(New Ground – Necessitated by Amendment) Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.



The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Maintained/Revised Rejection) Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Field of the Invention, the State of the Art, and an assessment of the species described in the specification’s Disclosure can be found there.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 26 July 2021 claim amendments removed the limitation from independent claim 1 that the bispecific HER2-targeting agent is a “bispecific antibody”.  As amended, the claim still requires first and second polypeptide ligands but now only one of the ligands must be an antibody.  The amendment means that the sequences of the ankyrin repeats are now within the scope of the claims.
Independent claims 1 and 9 were also amended to remove “functional equivalent” language with respect to recited SEQ ID NOS.  In addition, the previous recitation that required only at least 70% identity was revised to now require at least 98% identity with respect to various SEQ ID NOS.  In claim 1, the 98% identity language is used both for individual CDRs and for entire polypeptide ligands.  Independent claim 9 as well as dependent claim 2 recite the “at least 98% identical” language for sequences that are components of multi-chain polypeptide The claims do not place any limitations on where within the recited sequence the change in amino acid(s) occur, or to which other amino acid.  
The sequences of claim 1 include designed ankyrin repeats (SEQ ID NOS: 10-50, 61-69, 92, 93), which bind antigen without need for a paired second chain.  But the claim also includes sequences that either contain only a heavy chain variable (VH) region or a light chain variable (VL) region (SEQ ID NOS: 128-151).  As was well known in the art, generally a VH must be paired with a VL to bind its target antigen.  Accordingly, claim 1, as well as claim 2 and independent claim 9, encompass embodiments that are for an unpaired VH or VL, which would not be expected to provide sufficient structure to result in the claimed binding function.
For the CDRs recited in each of SEQ ID NOS: 116-121 (the VH and VL CDRs of trastuzumab/4D5) and each of SEQ ID NOS: 122-127 (the VH and VL CDRs of A21), it is noted that the revised claims recite “at least 98% identical” for individual CDRs.  Since none of the CDRs are at least 50 amino acids (in which case the language would permit 1 amino acid to vary since .02x50 =1) and amino acids can only be whole numbers, the revised claim language does not permit any amino acid variation in the recited CDR SEQ ID NOS.
Claim 1 was also amended to recite that when the first or second polypeptide ligand is an antibody, then it comprises “at least one CDR1 sequence at least 98% identical to a sequence selected from” two SEQ ID NOS that are the VH-CDR1 and the VL-CDR1 of either trastuzumab or A21.  The same language is also used with respect to CDR2 and CDR3.  The claim as amended therefore only requires a VH or VL CDR be present at each CDR and the claim permits mixing-and-matching of VH and VL CDRs.  Accordingly, the claim language does not 
Applicant’s Arguments
Applicant argues in the Remarks filed 26 July 2021 that the claims as amended recite sufficient structure with respect to each of the components to satisfy the written description requirement.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.   As noted above, the amended claims in many permutations do not result in a polypeptide ligand with sufficient structure to bind the relevant HER2 domain because many of the sequences recited do not, unless paired with another sequence, result in a binding site for antigen.  That is, many of the sequences listed in the alternatives of the Markush grouping contain only a VH or a VL, but a VH+VL pair is required to form a functional binding site.  In addition, for sequences longer than 50 amino acids which can therefore have at least one amino acid change relative to the recited sequence, neither the specification nor the art establishes where in the sequence, or to which other amino acid a change can be made and still provide binding to the recited HER2 domain for either the antibody or designed ankyrin components.  Further, for the antibody components defined by CDRs, the claims do not require all six CDRs of either trastuzumab or A21 be present because, as written, the claims permit the VH and VL CDRs to be mixed-and-matched across each combination of CDR1+CD2+CDR3.  Neither the specification nor the art provide species that can be considered representative of the current claims.  In addition, neither the specification nor the art establishes minimal structure within the variation as  bispecific binding could be conferred by any of the single polypeptide chains (“selected from any one of”) recited in claim 9.  Therefore, the disclosure of a limited number of structures that are bispecific constructs comprising the trastuzumab and A21 variable domains or particular designed ankyrin sequences, are not representative of the genus as broadly recited.
Adequate written description for the antibody component could be provided by amending the claims to recite (for example) “wherein the antibody targeting HER2 domain I comprises a heavy chain variable (VH) region comprising the complementarity determining region (CDR)-1 as set forth in SEQ ID NO:  122, the CDR-2 as set forth in SEQ ID NO: 123, and the CDR-3 as set forth in SEQ ID NO: 124; and comprises a light chain variable (VL) region comprising the CDR-1 as set forth in SEQ ID NO: 125, the CDR-2 set forth in SEQ ID NO: 126, and the CDR-3 as set forth in SEQ ID NO: 127” because the combination of all six CDRs generally provides a minimal structure that correlates with binding activity.  For the other component, it is suggested that applicant (1) eliminate the percent identity language and (2) for antibody sequences ensure that appropriate pairs of polypeptides or a scFv format are recited as alternative options since both the VH and VL are required.  Given the current claim language, however, the rejection is maintained as applied to the amended claims.  

Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643